Beck, P. J.
1. Where one brings an equitable petition against several named defendants who hold separate and distinct claims against the plaintiff, seeking for cancellation of certain writings on the ground that they are void, for recovery by plaintiff of amounts paid on certain evidences of debt held by the defendants, and for injunctive and other equitable relief; and where the defendants file demurrers to the petition and answers arid counter-suits against the petitioner, and in the counter-suits ask judgments for stated amounts; and the ease, with its various issues made by the petition, the demurrers, answers and counter-suits, is referred to an auditor, who in due course hears the same and makes his report in which he finds and holds that the demurrers to the petition filed by the several defendants should be sustained and the plaintiff’s case be dismissed, and that judgment be given against the plaintiff in favor of the defendants on the cross-suits filed by them in stated sums; and the plaintiff files exceptions of fact and exceptions of law to the separate several findings of the auditor in favor of the defendants, and merely files a general exception to the order of the court dismissing the exceptions to the auditor’s report, but in his bill of exceptions makes no specific exception to the sustaining of the demurrer to the suit, no proper assignment of error upon the judgment sustaining the demurrer to the petition is made.
2. The auditor found in favor of the defendants for stated amounts in their cross-suits, but with this report he filed no brief or other report of the evidence, and the plaintiff excepting to this report filed no exception to the failure of the auditor to make a report of the evidence; nor, so far as appears from the record, was there a motion to re-refer the ease so as to have the auditor make a report of the evidence. In this state of the record, the general exception of fact to the finding of the auditor raises no question to be passed upon by this court.

Judgment affirmed.


All the Justices concur.